Exhibit 12 Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) For the year ended December 31, Continuing operations earnings before income taxes (1) $ Fixed charges Earnings before income taxes and fixed charges $ Fixed charges: Interest expense $ Portion of rental expense representative of interest factor (2) Total fixed charges $ Ratio of earnings to fixed charges (1) The ratios for 2008-2005 have been adjusted to reflect the discontinued operations of First Health Services Corp. as discussed in the Company's Note D, Discontinued Operations,to the consolidated financial statements included in Item 8, Financial Statements and Supplementary Data. (2) One-third of net rent expense is the portion deemed representative of the interest factor.
